Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 18-CV-24563-COOKE/TORRES

  JUAN PICO, individually and
  on behalf of all others similarly situated,

         Plaintiff,
  vs.

  LIBERTY ALL SERVICES, CORP. d/b/a
  UNIVISTA INSURANCE and
  UNIVISTA INSURANCE CORPORATION,

        Defendants.
  ______________________________________/

                 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                 BY DEFENDANT, UNIVISTA INSURANCE CORPORATION

         Defendant, UniVista Insurance Corporation, pursuant to Fed. R. Civ. P. 12, and other

  applicable Rules and laws, requests the Court to dismiss the Class Action Complaint based upon

  the following good cause:

                                         I. INTRODUCTION

         Plaintiff failed to state a cause of action against Defendant, UniVista Insurance

  Corporation, because he failed to allege any facts supporting the claim that it is vicariously liable

  for the text messaging campaign by Liberty All Services, Corp. Mixed within the boilerplate

  language of the Class Action Complaint for violations of the Telephone Consumer Protection

  Act (“TCPA”), 47 U.S.C. § 227, are legal conclusions that UniVista Insurance Corporation

  “approved, consented to, controlled, and/or ratified” the text message campaign, without alleging

  any facts supporting these speculative and generic conclusions. Since there are no facts providing

  anything more than general allegations attempting to connect Defendant Liberty, as a franchisee,
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 2 of 7



  to UniVista Insurance Corporation as its franchisor, the Class Action Complaint must be

  dismissed.

                                              II. THE FACTS

          1.      Plaintiff filed his Class Action Complaint against Defendants, Liberty All

  Services, Corp d/b/a UniVista Insurance (“Liberty”) and UniVista Insurance Corporation

  (“UniVista”) for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §

  227. [ECF No. 1.]

          2.      Plaintiff identifies the relationship between the Defendants in the Class Action

  Complaint as UniVista Insurance Corporation being the franchisor and Liberty being a

  franchisee.1 Id.

          3.      Plaintiff avers, in broad and general terms, that the franchise agreement between

  Liberty and UniVista requires Liberty to “promote and market its facility and the UniVista

  brand”. Id. at ¶5.

          4.      Plaintiff makes the following allegation at ¶ 6 of the Class Action Complaint:

                  At issue here is Liberty’s automated text messaging marketing that was approved,
          consented to, controlled, and/or ratified by Univista. Further Univista knowingly received
          and retained monetary benefit from Liberty’s telemarketing activities.

          5.      Plaintiff does not allege any facts detailing any manner, means, or method(s) by

  which UniVista engaged in the activities to which Plaintiff refers in only a conclusory fashion.

                           III. STANDARD FOR MOTION TO DISMISS

          The Eleventh Circuit Court of Appeals analyzed the standard of pleading applicable to

  claims and recognized that Complaints must not simply rely on vague facts or a formulaic

  1       Univista Insurance Corporation, i.e., the entity that Plaintiff sued, is not Liberty’s franchisor, is
  not and has not ever been a franchisor, and is instead a separate legal entity from UniVista Franchise,
  Corporation. UniVista Insurance Corporation advised Plaintiff of the correct legal entity that operated as
  Liberty’s franchisor and requested that an Amended Complaint be filed in a letter sent on December 10,
  2018, but Plaintiff did not seek to amend the Complaint or otherwise respond to that letter.
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 3 of 7



  recitation of the elements of a cause of action in order to withstand a motion to dismiss.

         Fed.R.Civ.P. 8(a)(2) requires that a pleading contain “a short and plain statement
         of the claim showing that the pleader is entitled to relief” in order to “give the
         defendant fair notice of what the ... claim is and the grounds upon which it rests.”
         Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 103, 2 L.Ed.2d 80 (1957).

  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). The Cigna Corp. Court

  discussed how Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929

  (2007), changed the standard of pleading by requiring more factual details instead of simply

  relying on conclusory, vague allegations:

         The Court explained that “[f]actual allegations must be enough to raise a right to relief
         above the speculative level ... on the assumption that all the allegations in the complaint
         are true (even if doubtful in fact).” Id. at 555, 127 S.Ct. at 1965. The Court ultimately
         held that to survive a motion to dismiss, a complaint must now contain sufficient
         factual matter, accepted as true, to “state a claim to relief that is plausible on its
         face.”Id. at 570, 127 S.Ct. at 1974. Cautioning that its new plausibility standard is not
         akin to a “probability requirement” at the pleading stage, the Court nonetheless held that
         the standard “calls for enough fact to raise a reasonable expectation that discovery
         will reveal evidence” of the claim. Id. at 556, 127 S.Ct. at 1965. The Court was careful
         to note that “we do not require heightened fact pleading of specifics,” but concluded that
         when Plaintiffs “have not nudged their claims across the line from conceivable to
         plausible, their complaint must be dismissed.” Id. at 570, 127 S.Ct. at 1974.

  Cigna Corp., 605 F.3d at 1289 [emphasis added]. The Court then discussed how the United

  States Supreme Court’s subsequent decision in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,

  173 L.Ed.2d 868 (2009), further modified the standard of pleading:

         In evaluating the sufficiency of Iqbal’s complaint in light of Twombly’s construction of
         Rule 8, the Court explained the “working principles” underlying its decision in that case.
         Id. at 1949. First, the Court held that “the tenet that a court must accept as true all of
         the allegations contained in a complaint is inapplicable to legal conclusions.” Id.
         Second, restating the plausibility standard, the Court held that “where the well-pleaded
         facts do not permit the court to infer more than the mere possibility of misconduct, the
         complaint has alleged—but it has not ‘show [n]’—‘that the pleader is entitled to relief.’ ”
         Id. at 1950 (quoting Fed.R.Civ.P. 8(a)(2)). The Court suggested that courts considering
         motions to dismiss adopt a “two-pronged approach” in applying these principles: 1)
         eliminate any allegations in the complaint that are merely legal conclusions; and 2)
         where there are well-pleaded factual allegations, “assume their veracity and then
         determine whether they plausibly give rise to an entitlement to relief.” Id. Importantly,
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 4 of 7



         the Court held in Iqbal, as it had in Twombly, that courts may infer from the factual
         allegations in the complaint “obvious alternative explanation[s],” which suggest lawful
         conduct rather than the unlawful conduct the Plaintiff would ask the court to infer. Id. at
         1951–52 (quoting Twombly, 550 U.S. at 567, 127 S.Ct. at 1972). Finally, the Court in
         Iqbal explicitly held that the Twombly plausibility standard applies to all civil actions, not
         merely antitrust actions, because it is an interpretation of Rule 8. Id. at 1953. [Emphasis
         added.]

  Cigna Corp., 605 F.3d at 1290.

                                         IV. ARGUMENT

         The Class Action Complaint must be dismissed as against UniVista, because Plaintiff

  fails to properly allege vicarious liability against it. Plaintiff attempts to hold UniVista

  vicariously liable for the text message campaign at issue because Liberty is alleged to be a

  franchisee of UniVista. In the largely boilerplate language of the Class Action Complaint,

  Plaintiff makes clear that his claim involves, “Liberty’s automated text messaging marketing”.

  Id. at ¶6. Inasmuch as Plaintiff alleges that “automated text messaging” was sent out by/for

  Liberty, his claims against UniVista are necessarily vicarious. Plaintiff does not allege any direct

  action by UniVista for the text message campaign at issue. The problem for Plaintiff is that he

  never alleges any facts to support a theory and/or the accompanying elements to hold UniVista

  vicariously liable.

         Courts permit vicarious liability claims against franchisors to proceed, but only when the

  plaintiff alleges facts detailing more than just a conclusory or summary involvement in the

  communications at issue:

         To succeed on this vicarious liability theory, Ms. Thomas must demonstrate that these
         entities acted as an agent of Taco Bell: that Taco Bell controlled or had the right to
         control them and, more specifically, the manner and means of the text message
         campaign they conducted. [Fn. omitted.] See United States v. Bonds, 608 F.3d 495, 506
         (9th Cir.2010). “Agency means more than mere passive permission; it involves request,
         instruction, or command.” Klee v. United States, 53 F.2d 58, 61 (9th Cir.1931).[Emphasis
         added.]
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 5 of 7



  Thomas v. Taco Bell Corp., 879 F. Supp. 2d 1079, 1084–85 (C.D. Cal. 2012), aff’d, 582 Fed.

  Appx. 678 (9th Cir. 2014).

         Rather than provide any facts detailing how or why UniVista should be held vicariously

  liable, Plaintiff merely alleges in a conclusory manner that UniVista “approved, consented to,

  controlled, and/or ratified” a text message campaign by Liberty, the alleged franchisee. [ECF No.

  1 at ¶6.] Alleging only that UniVista “approved, consented, controlled, and/or ratified” the text

  message campaign – without more – does not constitute an allegation of fact that the Court can

  consider sufficient to state a cause of action. See e.g., Nat’l Union Fire Ins. Co. of Pittsburgh, PA

  v. Florida Crystals Corp., 2015 WL 2374426, at *6 (S.D. Fla. May 11, 2015) (“Date Palm’s

  allegations that Roma exercised “dominion and control ” over Date Palm’s property are legal

  conclusions relating to its trespass claims and are entitled to no deference”.)

         Absent from the Class Action Complaint are any facts supporting these bare conclusions,

  requiring dismissal. “Mere conclusory allegations” such as those contained in the Class Action

  Complaint fail to assert a claim for vicarious liability under the TCPA as a matter of law. See

  Childress v. Liberty Mut. Ins. Co., 2018 WL 4684209, at *4 (D.N.M. Sept. 28, 2018) (collecting

  cases); Melito v. Am. Eagle Outfitters, Inc., 2015 WL 7736547, at *7 (S.D.N.Y. Nov. 30, 2015)

  (“Plaintiffs must allege some facts regarding the relationship between an alleged principal and

  agent (or an alleged agent and sub-agent) and cannot simply allege general control in a

  vacuum.”)

         Plaintiff does not allege that UniVista took the type of active role typically required, such

  as by alleging that UniVista “requested, instructed, or commanded” Liberty to engage in the text

  message campaign. More importantly, Plaintiff also fails to allege facts concerning any way in

  which UniVista controlled the manner and means by which the offending text messages were
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 6 of 7



  transmitted. When facts are not alleged detailing the type of control necessary to state a claim,

  and only conclusory allegations are asserted, the proper remedy is to dismiss the complaint.

  Jackson v. Caribbean Cruise Line, Inc., 88 F. Supp. 3d 129, 139 (E.D.N.Y. 2015) (Exploring

  requirements to state a claim for vicarious liability under federal law agency principles and

  dismissing complaint after concluding that, “[A]bsent from the second amended complaint is any

  allegations that CCL had the power to give ‘interim instructions’ to Adsource, or any non-

  conclusory suggestion of ‘direction’ or ‘control’ by CCL of Adsource.”)

                                         V. CONCLUSION

         Plaintiff failed to allege any facts that would support a claim for direct liability against

  UniVista Insurance Corporation, and he likewise Plaintiff failed to alleged sufficient facts which

  would place UniVista Insurance Corporation on notice of the facts and circumstances giving rise

  to a cause of action for vicarious liability for a text message campaign purportedly conducted by

  a separate company, such as by the Defendant, Liberty. Rather than allege facts, Plaintiff merely

  alleged mere legal conclusions that UniVista Insurance Corporation “approved, consented to,

  controlled, and/or ratified” a text message campaign by Liberty without any underlying facts in

  support. Plaintiff failed to assert any factual basis for which a claim can be based against

  UniVista Insurance Corporation, preferring instead to just labeling the elements of his causes of

  action as if they were facts. Due to Plaintiff’s failure to state a cause of action against UniVista

  Insurance Corporation for vicarious (or direct) liability, the Court must dismiss the Class Action

  Complaint against UniVista Insurance Corporation.
Case 1:18-cv-24563-MGC Document 17 Entered on FLSD Docket 12/17/2018 Page 7 of 7



         Respectfully submitted this 17th day of December 2018.

                                                     CARRERA & AMADOR, P.A.
                                                     Counsel for Defendant,
                                                     Univista Insurance Corporation

                                                    By: /s/Juan M. Carrera_______
                                                        JUAN M. CARRERA, ESQ.
                                                        Florida Bar No. 353191

                                 CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true and correct copy of the foregoing was served

  through filing in the U.S. District Court’s CM/ECF, which will effect service on Andrew J.

  Shamis, Esq., Shamis & Gentile, P.A., Counsel for Plaintiff, 14 N.E. 1ST Avenue, Suite 1205

  Miami, FL 33132, ashamis@shamisgentile.com; and on Scott Edelsberg, Esq., Edelsberg Law,

  P.A., Co-Counsel for Plaintiff, 19495 Biscayne Boulevard #607, Aventura, FL 33180

  scott@edelsberglaw.com; and on Santino Ruiz, Esq., Law Group of South Florida, Counsel for

  Co-Defendant, Liberty All Services, Corp, 782 NW 42nd AVE, Suite 528, Miami, FL 33126,

  sruiz@lawgroupsf.com, and upon all others who appear in this action.

                                              CARRERA & AMADOR, P.A.
                                              Counsel for Defendant,
                                              Univista Insurance Corporation
                                              221 S.W. LeJeune Road, Third Floor
                                              Miami, Florida 33134-1751
                                              Telephone: (305) 441-1544


                                             By: /s/ Juan M. Carrera_________________
                                                  JUAN M. CARRERA, ESQ.
                                                  Florida Bar No.: 353191
                                                  E-Mail: juancarreralaw@aol.com
